Title: From George Washington to the United States Senate and House of Representatives, 5 March 1792
From: Washington, George
To: United States Senate and House of Representatives

 

Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] March 5th 1792.

Knowing the friendly interest you take in whatever may promote the happiness and prosperity of the French Nation, it is with pleasure that I lay before you the translation of a letter which I have received from His most Christian Majesty, announcing to the United States of America his acceptance of the Constitution presented to him in the name of his nation.

Go: Washington

